Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

No. 02-1744

              INSTITUTO DE EDUCACION UNIVERSAL CORP. AND
                          ANGEL RUIZ-RIVERA,

                         Plaintiffs, Appellants,

                                        v.

   GREAT LAKES HIGHER EDUCATION GUARANTY CORPORATION, ET AL.,

                          Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                     Before

                       Howard, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.


     Santiago R. Palmer on brief for appellee Instituto de
Educacion Universal, Inc.
     Angel Ruiz Rivera on brief pro se.
     Pedro R. Pierluisi and O'Neill & Borges on brief for appellee
Student Loan Marketing Association.
     Jose G. Fagot Diaz on brief for appellee Great Lakes Higher
Education Guaranty Corporation.



                                March 3, 2005
            Per   Curiam.   Appellants   Instituto   de   Educacion

Universal Corp. (IEU) and Angel Ruiz-Rivera appeal from the

decisions of the district court (1) granting the motion for

summary judgment filed by Great Lakes Higher Education Guaranty

Corp. (Great Lakes) and (2) granting the motion to dismiss

filed by the Student Loan Marketing Association (Sallie Mae).

After carefully reviewing the parties' briefs and the record,

we affirm the judgments of the district court for essentially

the reasons stated in that court's Opinion and Order, dated

August 28, 2001 (docket # 99), and the Opinion and Order, dated

September 28, 2001 (docket # 108).       We add only the following

comments.

            1. Ruiz-Rivera. In regard to Ruiz-Rivera, he failed

to file an opposition to Sallie Mae's motion to dismiss, and he

ignored the district court's order to show cause concerning

this default.     The district court therefore dismissed Ruiz-

Rivera's claims against Sallie Mae and denied Ruiz-Rivera's

motion for reconsideration.      Given that the court had warned

Ruiz-Rivera that dismissal was a possible sanction, we can see

no abuse of discretion here.     See HMG Property Investors, Inc.

v. Parque Indus. Rio Canas, Inc., 847 F.2d 908, 918 (1st Cir.

1988) ("the law is well established in this circuit that where

a noncompliant litigant has manifested a disregard for orders

of the court and been suitably forewarned of the consequences


                                -2-
of continued intransigence, a trial judge need not first

exhaust milder sanctions before resorting to dismissal").

           Ruiz-Rivera similarly neglected to file an opposition

to the motion of Great Lakes for summary judgment.            He also has

failed to offer any arguments in his opening brief on appeal

concerning why summary judgment against him should not have

been granted.     Ruiz-Rivera therefore has forfeited his claims

against Great Lakes.        See Andresen v. Diorio, 349 F.3d 8, 13

(1st Cir. 2003) (arguments presented for the first time in a

party's reply brief have been forfeited).

           2.     IEU.    IEU has decided to forego any appellate

argument concerning the district court's determination that

Sallie    Mae's   stop     payment    order   was   not   a   defamatory

communication regarding IEU's eligibility to participate in the

student loan programs.       As a result, we will not consider the

defamation issue.        This leaves IEU's negligence and contract

claims.

           As for the negligence claim, the only reference to

Sallie Mae in IEU's amended complaint is that Sallie Mae had

acted in concert with Great Lakes to place the stop payment

orders and that Sallie Mae therefore was responsible for the

resulting damages.         In regard to the contract claim, the

amended complaint does not refer to the existence of any

contract to which Sallie Mae was a party, and the opposition to


                                     -3-
the motion to dismiss stated only that Sallie Mae was liable

for breach of contract.

             Based on the foregoing, it is plain that IEU simply

has failed to point to any "well-pleaded factual allegations"

--   other   than   the    existence     of   the    stop     payment   orders

themselves -- in support of the argument that Sallie Mae's

actions in this regard were negligent or in breach of any

contract.    Citibank v. Grupo Cupey, Inc., 382 F.3d 29, 31 (1st

Cir. 2004) (in reviewing a district court's grant of a motion

to   dismiss,    this     court   need    only      "accept    as    true   the

well-pleaded factual allegations of the complaint").                    Rather,

IEU has only put forth "bald assertions [and] unsupportable

conclusions" concerning Sallie Mae's liability.                      See In re

Colonial Mortgage Bankers Corp., 324 F.3d 12, 15 (1st Cir.

2003) ("[w]e are not bound . . . to credit bald assertions,

unsupportable conclusions, and opprobrious epithets woven into

the fabric of the complaint") (internal quotation marks and

citation omitted). The district court therefore did not err in

dismissing IEU's claims against Sallie Mae.

             This leaves IEU's claims against Great Lakes.                   As

with Sallie Mae, IEU states, on appeal, that it will not

address its defamation claim against Great Lakes.                   Thus, there

are no arguments concerning this claim in IEU's opening brief.




                                   -4-
The issue, then, has been forfeited. See Andresen, 349 F.3d at

13.

           IEU also has forfeited its contract claim against

Great Lakes by failing to raise the claim in its opposition to

the summary judgment motion.            See Landrau-Romero v. Banco

Popular de Puerto Rico, 212 F.3d 607, 612 (1st Cir. 2000)

(where appellant failed to raise an argument in his opposition

to the appellee's motion for summary judgment, the issue has

been waived).      In any event, IEU does not make any developed

arguments in its opening brief in regard to the contract claim.

Indeed, aside from a quote from a case concerning the general

obligations of contracting parties, IEU states only (1) that

the   relationship    between    Sallie   Mae    and    Great   Lakes   is

contractual and (2) that Great Lakes has a contract with DOE.

As we have held, "issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are

deemed waived."     United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).

           IEU's     arguments   regarding      its    negligence   claim

against Great Lakes, while more developed, nonetheless fail to

persuade us that summary judgment was in error.                 IEU first

contends that, although the Department of Education (DOE) had

faxed to Great Lakes a memorandum, dated February 19, 1997,

stating that IEU was ineligible to participate in the federal


                                  -5-
student   loan   programs,   Great   Lakes's   reliance   on   this

memorandum was negligent.     In particular, IEU contends that

Great Lakes should have known, from the cover sheet to the fax,

that since IEU was appealing the administrative law judge's

(ALJ) decision so finding, IEU remained an eligible institution

pending this appeal.    Second, IEU contends that Great Lakes

negligently ignored the information, provided to it by IEU's

Director of Financial Aid, Ms. Gloria M. Oyola, that, despite

the ALJ's decision, IEU still was eligible.

          The actual facts, as presented by IEU, do not support

either of these arguments. First, Ms. Oyola, in her affidavit,

does not state that, after February 19, 1997, she informed

Great Lakes that IEU remained eligible to participate in the

student loan program.    Rather, Ms. Oyola avers that she told

Great Lakes that IEU was still operating its college division.

Affidavit, ¶ 12.   Given that Great Lakes already had received

the February 19, 1997 memorandum from DOE stating that IEU was

ineligible, Ms. Oyola's statement did not necessarily negate

anything in the memorandum.    That is, the college division may

still have been functioning, even though IEU's ability to

accept students with federal loans had been terminated.

          Similarly, the fax cover sheet to DOE's February 19,

1997 memorandum does not indicate, as IEU represents, that the

ALJ's decision was, in fact, being appealed. Rather, the cover


                               -6-
sheet, which is a transmittal form, just stated that the

parties were planning to appeal.   Significantly, the form did

not state that IEU had appealed, and IEU does not aver that it

ever informed Great Lakes when the appeal actually was filed.

Given this, and given the unequivocal declaration in the

February 19, 1997 memorandum that DOE had terminated IEU's

student loan eligibility, Great Lakes was entitled to summary

judgment on IEU's negligence claim.

          Summarily Affirmed.   See Local Rule 27(c).




                             -7-